Marston, C. J.
This case as submitted might be said to raise a question of fact' only. In our opinion the weight of evidence- shows that a payment in the strict sense, and satisfaction of the indebtedness to that extent, was not intended as between Crawford and Shaw, but rather that the latter was, on receipt of the amount of his claim from Crawford, to assign to him. The probabilities point in the same direction. Why Crawford should pay Shaw, when he was uiyler no obligation to do so, and had no possible interest in the matter, without receiving some sort of security from, or promise of re-payment by the mortgagor, it is difficult to perceive. We can place but very little reliance upon the correspondence in this case. The language used would not certainly preclude Shaw from making or Crawford from taking an assignment. The receipt indorsed upon the note would suggest the payment of a joint indebtedness to Shaw and Burhans, yet clearly such was not the fact. The receipt does not upon its face give a correct state*421ment of what took place, and in so far as it attempts to, is incorrect and misleading. The complainant claims that he understood and believed from what was said and done that there was not to be an assignment made to Crawford; that the payment made to Shaw was a discharge of the mortgage indebtedness to that amount; that in reliance thereon he delayed taking steps to foreclose for the amount due him, and that his security because of such delay has been impaired, and he asks therefore that his claim be given priority over that of Crawford if an assignment .is found to have been made by Shaw to Crawford.
Admitting that complainant was by Crawford induced to and did believe that there should be no assignment, but an absolute payment in satisfaction of Shaw’s claim, and that in reliance thereon he delayed foreclosure proceedings, yet we are not very clearly informed how long he delayed, or how much the mortgaged property depreciated during such delay. Would the delay of a few days and a depreciation of a few dollars during that time entitle the complainant to the relief sought by him? This to say the least may be very questionable, yet we are given no sufficient facts upon which we can estimate the damage occasioned by the delay. The complainant is not entitled to be placed in the same position he would have been in had what he was led to believe to be true been so in fact, unless in relying thereon he was damaged to that extent.
Upon the showing made in this case, we are of opinion the complainant is not entitled to have his claim take precedence over that of Crawford, and the decree must be modified accordingly, with costs of this court to defendant Crawford.
The other Justices concurred.